Citation Nr: 1036112	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for rheumatoid heart disease 
with mitral insufficiency, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1948 to January 1951  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the increased rating for rheumatoid heart 
disease.  Jurisdiction over matter was retained by RO in Oakland, 
California.  

The Veteran and his spouse testified at a Travel Board hearing 
before the Undersigned in May 2010.  A transcript of the hearing 
is of record and associated with the claim folder.  The Board 
notes that the record was held open for 60-days to allow the 
Veteran an opportunity to submit recent copies of his VA 
treatment records.  Additional VA treatment records were 
subsequently associated with the claims file.  As his 
representative indicated that the Veteran would waive RO 
consideration of the evidence if it could be obtained, the 
evidence will therefore be considered in this decision.  
Transcript (T) at 13.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran has not stated, nor does the record show, that his 
service-connected rheumatoid heart disease with mitral 
insufficiency affects his ability to obtain or maintain 
substantially gainful employment.  He has repeatedly indicated 
that he took a non-medical retirement.  Therefore, the issue of a 
TDIU is not specifically before the Board and the Rice case is 
not for application.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's heart disability is not manifested by more than one 
episode of acute congestive heart failure; a workload of greater 
than three METs but not greater than five METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for rheumatoid heart disease with mitral insufficiency 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.104, Diagnostic Code 7000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As to the claim for an increased rating for rheumatoid heart 
disease, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in July 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent VA 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
RO associated the Veteran's service medical evidence and VA 
treatment records.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.


The Veteran was also afforded VA examination in November 2005 and 
October 2006 for the purpose of determining the nature and 
severity of his heart disability.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's rheumatoid heart disease since the 
October 2006 VA examination.  On the contrary, the Veteran 
testified that there had been little change in his heart 
disability since his last examination.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  In this 
regard, recognition is given to the fact that the October 2006 
examiner indicated that the Veteran's claims file was not 
available for review.  Such is not necessarily fatal in 
determining the adequacy of at VA examination.  Indeed, in 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United 
States Court of Appeals for Veterans Claims (Court) held that the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed.  Like the November 2005 examination report, the October 
2006 examination was comprehensive, took into account the 
Veteran's complaints, and provided rationale for the conclusions 
rendered.  Moreover, the examiner noted that the Veteran received 
treatment for his heart disorder exclusively through VA, and that 
his electronic record through the VA medical center had been 
reviewed.   Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met and the VA 
examinations are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2009).

The Veteran was also offered a Travel Board hearing, which was 
held in October 2006.   In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that the RO Decision Review Officer/Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the VLJ noted that basis of the prior determination and 
noted the elements of the claim that were lacking to substantiate 
the claim for benefits.  The criteria for assigning a higher (60 
percent) rating were highlighted.  T. at 12.  

In addition, the VLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate the 
claim.  The Veteran was asked whether there had been a change in 
his condition since his last examination and where he received 
treatment.  In that regard, as noted, the Veteran denied there 
being a change in his condition and recent VA treatment records 
were submitted.  Further, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the RO/Board hearing.  By contrast, the hearing 
focused on the element(s) necessary to substantiate the claim and 
the Veteran, through his testimony, demonstrated that he had 
actual knowledge of the element(s) necessary to substantiate his 
claim for benefits.  As such, the Board finds that, consistent 
with Bryant, DRO/VLJ complied with the duties set forth in 38 
C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) 
based on the current record.

In view of the foregoing, the Board finds no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Rating-Rheumatoid Heart Disease

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the veteran's 
condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 
However, where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present level 
of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Hart v. Mansfield, 21 Vet App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings. I n reaching its conclusion, the Court 
observed that when a claim for an increased rating is granted, 
the effective date assigned may be up to one year prior to the 
date that the application for increase was received if it is 
factually ascertainable that an increase in disability had 
occurred within that timeframe.  See 38 U.S.C.A. § 5110 (West 
2002).  Accordingly, the relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the state of 
the disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Veteran was granted service connection for rheumatic heart 
disease with mitral insufficiency by rating decision of 
October 1951.  A 10 percent rating was awarded, effective 
January 1951.  By rating decision of December 2005, the Veteran's 
service-connected rheumatic heart disease with mitral 
insufficiency was increased from a 10 percent rating to a 
30 percent rating, effective September 2005, Diagnostic Code 
7000.  

Under that diagnostic code, a 10 percent evaluation is warranted 
when there is a workload of greater than 7 metabolic equivalents 
(METs) but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or when continuous 
medication is required.  A 30 percent evaluation is warranted 
when there is a workload of greater than 5 METs but not greater 
than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 
percent evaluation is warranted when there is more than one 
episode of acute congestive heart failure in the past year; or 
when there is a workload of greater than 3 METs but not greater 
than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  The maximum 100 percent 
evaluation is warranted when there is chronic congestive heart 
failure; or when there is a workload of 3 METs or less resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; or when there 
is left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  A 100 percent evaluation is also warrant during 
active infection with valvular heart damage and for three months 
following cessation of therapy for the active infection.  
Thereafter, with valvular heart disease (documented by findings 
on physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in chronic 
congestive heart failure; or when there is a workload of 3 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or when there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 
(Diagnostic Code 7000) (2009).  

In addition to the preceding rating criteria, and during the 
pendency of the Veteran's appeal, VA revised that portion of the 
Rating Schedule for evaluation of specified cardiovascular 
disorders, to consist of those rated under Diagnostic Codes 7000 
through 7007, 7011, and 7015 through 7020 - the revision 
effective from October 6, 2006. See 71 Fed. Reg. 52,459-60 (Sept. 
7, 2006); codified at 38 C.F.R. 4.100.  The revised regulation 
contains the following provisions: (a) Whether or not cardiac 
hypertrophy or dilatation (documented by electrocardiogram, 
echocardiogram, or X-ray) is present and whether or not there is 
a need for continuous medication must be ascertained in all 
cases; (b) Even if the requirement for a 10 percent rating (based 
on the need for continuous medication) or a 30 percent rating 
(based on the presence of cardiac hypertrophy or dilatation) is 
met, MET testing is required in all cases except (1) when there 
is a medical contraindication; (2) when the left ventricular 
ejection fraction has been measured and is 50 percent or less; 
(3)  when chronic congestive heart failure is present or there 
has been more than one episode of congestive heart failure within 
the past year; (4) when a 100 percent evaluation can be assigned 
on another basis;  (c) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based on 
alternative criteria unless the examiner states that the LVEF 
test is needed in a particular case because the available medical 
information does not sufficiently reflect the severity of the 
veteran's cardiovascular disability. Id.

It does not appear that the Veteran has been notified of this new 
regulation to date.  However, the Board finds that the regulation 
has the effect of clarifying, rather than fundamentally changing, 
the underlying criteria for evaluating heart diseases and the 
Veteran will thus not be prejudiced by a discussion of this 
regulation in this case.  See Bernard v. Brown, 4 Vet. App. 384, 
394.C.F.R. § 3.114; VAOPGCPREC 3- 2000 (Apr. 10, 2000).  

The Veteran underwent a VA examination in November 2005.  The 
examiner stated that the Veteran had an unclear history of 
rheumatic heart disease related problems.  There was no clear 
diagnosis of mitral insufficiency, which was the most commonly 
accepted sequelae of rheumatic heart disease.  Reference was made 
to a January 2005 echocardiogram from Kaiser Permanente 
referenced in the medical notes indicated an unremarkable 
echocardiogram except for a left ventricular hypertrophy, mild to 
moderate aortic insufficiency and mild regurgitation with an 
ejection fraction of 60 percent.  The Veteran complained of 
shortness of breath on walking distances as short 25-30 feet with 
previous use of an inhaler that did not significantly improve 
these complaints.  He was also noted to be on medication for 
blood pressure and diuretics for hypertension.  He stated that he 
was able to do activities such as fishing, and general housework 
such as laundry and cleaning up.  Metabolic equivalent was 
difficult to estimate from just a cardiac standpoint as he also 
had chronic obstructive pulmonary disease (COPD), which could 
also cause significant functional limitations, and at the point 
of the examination, was difficult to distinguish the two.  
However, to determine metabolic equivalent from the heart, a good 
estimate would be that the January 2005 echocardiogram would 
indicate that the Veteran's cardiac only function would probably 
be in the 7 METS region, if not the 10 METS or greater region.  
The examiner stated that although the Veteran had a history of 
having a diagnosis of congestive heart failure carried over from 
Kaiser for which he was additionally being treated with Lasix, 
congestive heart failure was noted to be a clinical diagnosis.  

Physical examination revealed a loud aortic region murmur 
approximately 1/6 without a thrill, with non displaced PMI.  He 
had radiation up into the carotids and through the back when 
listening to the lungs.  He had a second murmur in the mitral 
region that was approximately 2/6.  Both were systolic murmurs.  
It was unclear whether they had changed or moved over the course 
of time.  There was no evidence of congestive heart failure or 
evidence of ankle edema.  Dorsalis pedis and posterior tibialis 
pulses were intact.  The diagnosis was rheumatic heart disease 
with mitral insufficiency.  The examiner indicated that he was 
unable to definitively separate out the Veteran's level of 
function without resorting to mere speculation.  However, based 
on his echocardiogram results, the examiner estimated that the 
Veteran's metabolic equivalents based solely on his cardiac 
function would be in the 7-10 METS range.  Left ventricular 
hypertrophy could be explained by his history of hypertension.  

VA outpatient treatment records from November 2005 to July 2006 
were associated with the claims folder.  The Veteran underwent an 
echocardiogram in November 2005.  The echocardiogram showed a 
mild increase in left ventricular size and severe aortic 
stenosis.  There was Doppler evidence of moderate left 
ventricular diastolic dysfunction.  

In March 2006, it was noted that the Veteran did not report in 
December 2005 for cardiac catheterization as he believed 
everything was scheduled too fast and without a lot of 
explanation.  There was high concern of severe aortic stenosis 
given the echocardiogram results and a history of worsening of 
dyspnea on exertion that was unexplained by his COPD, with 
progressive symptoms over the past year.  In April 2006, he 
underwent a sonogram carotid Doppler.  The impression was 
interval development of moderate stenoses of the right mid and 
distal internal carotid artery and critical stenosis of the left 
proximal external carotid artery; moderate stenosis of the 
proximal and distal right external carotid artery and mild to 
moderate stenosis of the left distal common carotid artery and 
left carotid bulb were seen; and mild plaque formation at the 
bilateral carotid bulbs.  

In May 2006, he was seen for evaluation for aortic valve 
replacement.  The Veteran stated that he did not think his 
symptoms were significant enough to warrant surgery.  The 
examiner stated that with symptoms of borderline left ventricular 
function and left ventricular enlargement, it was his opinion to 
pursue aortic valve replacement.  Although his symptoms may in 
part be due to his pulmonary disease, the examiner stated that he 
had reviewed the Veteran's echocardiogram, and there was clearly 
a large cardiovascular component based on his valve appearance.  
The examiner stated that the Veteran was at risk of needing a 
permanent pacemaker after aortic valve replacement.  The examiner 
also stated that although the Veteran was denying significant 
symptoms, he was sure that the Veteran had more symptoms than he 
let on.  

In June 2006, it was noted that the Veteran had aortic 
insufficiency and severe aortic stenosis.  He has been on Lasix 
since December 2005 and felt as if he had greatly improved, but 
still had dyspnea on exertion after walking 1/8th of a mile and 
needed to stop.  He stated that he previously could only walk 10-
20 feet.  He related that he still had difficulty walking up a 
flight of stairs.  In July 2006, an echocardiogram showed flutter 
with variable AV conduction, right bundle branch, and was noted 
to be an abnormal echocardiogram.  When compared with the 
June 2006 echocardiogram, there was no significant change found.  

The Veteran underwent a VA examination in October 2006.  The 
Veteran stated that his symptoms had slightly worsened from a 
year before.  He complained of increased shortness of breath on 
exertion, which was moderately relieved by an inhaler used for 
his COPD.  He stated that he was not able to ascend hills.  He 
was able to ascend stairs very slowly with a five minute rest 
after ascending four or five treads.  He was able to walk on flat 
surfaces for five minutes at a time and then rest for another 
five minutes.  He continued to feel short of breath after walking 
20 to 30 feet.  

Since the Veteran's last VA compensation and pension examination 
(November 2005), an exercise tolerance test was attempted.  The 
test was discontinued after approximately three minutes due to 
shortness of breath, and the test was inconclusive.  The Veteran 
underwent an EKG in June 2006 and was remarkable for atrial 
fibrillation and right bundle branch.  The report was negative 
for left ventricular hypertrophy.  A November 2005 echocardiogram 
showed ejection fraction of 55.1 percent, mild increase in left 
ventricular size, borderline left ventricular function, and 
moderate concentric left ventricular hypertrophy.  In terms of 
heart valves, he was found to have moderate aortic insufficiency 
and severe aortic stenosis, with mild mitral regurgitation, 
pulmonary regurgitation, and tricuspid regurgitation.  An 
October 2006 chest x-ray showed the heart size was normal with no 
pericardial effusion.  

Physical examination showed irregularly irregular beats 
consistent with atrial fibrillation; 3/6 aortic murmur; with 
radiation into the carotids.  The murmur was best heard at the 
apex but was also heard at the base.  There were no heaves, 
lifts, or thrills.  No S3 or S4.  There were no carotid bruits.  
There was elevated jugular venous pulse with patient at 45 degree 
angle on the examination table.  There was no pedal edema.  There 
were palpable dorsal pedal pulses.  Breath sounds with slightly 
reduced air movement and mild wheezes in the bilateral lobes were 
evident.  There was no evidence of congestive heart failure on 
the examination.  The Veteran also denied paroxysmal nocturnal 
dyspnea.  It was noted that an elevated jugular venous pulse was 
consistent with a history of tricuspid regurgitation, which was 
noted in the Veteran's echocardiogram.  The diagnosis was 
rheumatic heart disease with mitral insufficiency and mild mitral 
pulmonic and tricuspid valve regurgitation.  The Veteran's most 
recent echocardiogram did not indicate that his mitral 
regurgitation had worsened.  There appeared to be minimal change 
in the Veteran's mitral insufficiency, which was strongly linked 
to rheumatic heart disease.  METS again had to be estimated 
because the Veteran was not able to adequately complete his 
exercise tolerance test.  It was noted that his emphysema 
affected his ability to exercise, but it was not possible to 
separate out the Veteran's level of functioning without resorting 
to speculation.  The examiner estimated that the Veteran's METS 
based only on cardiac function would be 7.  

VA outpatient treatment records from August 2007 to June 2010 
were associated with the claims folder.  In August 2007, the 
Veteran was seen for a follow-up.  Echocardiogram showed left 
ventricular ejection fraction was estimated to be greater than 
75 percent.  In September 2007, he was seen with severe aortic 
stenosis and aortic insufficiency with good left ventricular 
function.  The examiner stated that it was difficult to assess 
the Veteran's symptoms (he believed the Veteran was denying 
symptoms) but appeared the Veteran reported dyspnea and orthopnea 
treated with diuretics.  He was strongly urged to consider 
possible aortic valve replacement.  

A February 2009 echocardiogram showed normal left ventricular 
volume, severe concentric left ventricular hypertrophy, severe 
left atrial enlargement, moderate right atrial enlargement, 
severe aortic stenosis, and mild to moderate aortic 
insufficiency.  He was seen in December 2009 for a follow-up in 
the cardiac clinic.  He had aortic insufficiency  and aortic 
stenosis.  He stated that he walked one mile per day and that 
this was a stable functional capacity for him. His wife stated 
that his walking was very slow and that he was able to walk 200 
to 300 yards before stopping and having to catch his breath.  He 
still had shortness of breath walking up stairs but he could not 
quantify how many.  He stated that his use of diuretics helped, 
at the cost of increased urination.  He continued to refuse 
surgery.  

In February 2010, he was seen for follow-up.  He continued to 
refuse surgery, but stated that he felt his exercise tolerance 
had improved.  An April 2010 echocardiogram was performed and 
showed no significant change from his 2009 echocardiogram.  In 
June 2010, he was seen for follow-up.  It was noted that he had 
recently retired from a part-time job as an assistant manager of 
an auto parts store.  He also retired from Lockheed.  

The Veteran and his wife testified at a Travel Board hearing in 
May 2010.  The Veteran stated that he had a heart condition for 
years and had been treated by private physicians.  He related 
that his condition was no better or worse and that three years 
prior to the hearing, he started having shortness of breath and 
had to quit scouting as a result of his shortness of breath.  He 
stated that his VA examiner stated that he needed a heart valve 
replacement and he had refused the surgery.  He related that he 
experienced loss of balance and shortness of breath.  His wife 
gave him his medication because he forgot to take it.  He stated 
that his medication helped him to breathe better.  He also 
testified that he initially could only walk 25 feet, but was now 
able to walk 500 yards without shortness of breath.  He stated 
that he walked, stopped, walked, and then stopped.  He also 
related that there were no stairs in his home.  He stated that 
his last VA examination was around 2007, and his condition was 
stable since that time.  

After a review of the claims file, the Board concludes that a 
rating in excess of the currently assigned 30 percent is not 
warranted.  First, even considering his complaints of shortness 
of breath, the Veteran's estimated workload of METS on 
examination in November 2005 and October 2006 were both 7.  His 
METS were estimated because he was not able to complete an 
exercise tolerance test because of shortness of breath after 
approximately three minutes and the test had to be discontinued, 
e.g. a medical contraindication.   Both examiners then indicated 
that separating the Veteran's level of functioning (heart versus 
respiratory (emphysema)) was not possible without resorting to 
mere speculation.  Recognition is given to the fact that 
speculative opinions are often viewed as being inadequate for 
rating purposes.  See Stegman v. Derwinski, 3 Vet. App. 228 
(1992).  However, as noted, each examiner used his/her 
professional expertise estimate his METS.  See Nieves.  The Board 
is satisfied with the scope and adequacy of the examination 
reports.  Additionally, there has been no evidence of record 
during this appellate period of congestive heart failure, a METS 
of greater 3 but not greater than 5, nor left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent, 
necessary for a 60 percent rating.  His left ventricular ejection 
fraction was 55.1, which was described as normal.  

The Board has also considered the Veteran's statements that his 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder according to the appropriate diagnostic code.  Although 
he claims that his rheumatoid heart disease is worse, he has 
reported during his medical treatment that since taking Lasix, 
the shortness of breath he has experienced has decreased and he 
was able to walk further than he was able to prior to taking the 
medication.  Moreover, he also testified at his Travel Board 
hearing that since his last VA examination, his condition has 
remained stable.  

Such competent evidence concerning the nature and extent of the 
Veteran's rheumatoid heart disease has been provided by the 
medical personnel who have examined him during the current appeal 
and who have rendered pertinent opinions in conjunction with the 
evaluation.  The medical findings (as provided in the examination 
reports) directly address the criteria under which the disability 
is evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is not warranted.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeals period, there is no 
evidence of hospitalization as a result of his rheumatoid heart 
disease.  The Veteran was employed during the appellate period 
part time after having retired from Lockheed.  Although he stated 
that he was involved with scouting and had to stop because of his 
rheumatoid heart disease, the rating criteria reasonably 
describes the Veteran's disability level and symptomatology, and 
provides for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted for his claimed service-connected 
rheumatoid heart disease increased rating.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his rheumatoid heart disease warrants more than 
a 30 percent rating for any period on appeal.  



ORDER

A rating in excess of 30 percent for rheumatoid heart disease 
with mitral insufficiency is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


